Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10209947. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 9, 15 of the instant application can be considered obvious over the independent claims of the ‘947 patent as shown:
17074328
10209947
A computing device, method and non-transitory medium bearing coded instructions operative of/comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to: 
A playback device, method and non-transitory medium bearing coded instructions operative of/comprising: at least one processor; and memory having stored thereon instructions executable by the at least one processor to cause the playback device to perform functions comprising: ; (i) forming, by the first playback device, the zone with the second playback device; and (ii) configuring the first playback device to receive the media content from the second playback device; and after forming the zone, playing, by the first playback device, the media content in synchrony with the second playback device.
detect an input received via a control interface of a first playback device, wherein the input indicates a command to form a playback group for synchronous playback of media content that includes the first playback device; 
detecting, via a control interface of a first playback device, an input indicating a command for the first playback device to form a zone, wherein the control interface does not provide an indication of a second playback device that may form a potential zone for the first playback device to join
determine that a second playback device most recently provided playback of media content from among a plurality of playback devices arranged to provide playback of media content; and based on (i) detecting the input and (ii) determining that the second playback device most recently provided playback of media content from among the plurality of playback devices:
in response to detecting the input, determining, by the first playback device, a second playback device with which to form the zone based on (i) detecting that the second playback device of a plurality of playback devices arranged to provide media content has a highest signal strength and (ii) a time when the second playback device was last included in a same zone with the first playback device; based on the determination, 
(a) form the playback group including the first playback device and the second playback device, and (b) cause the playback group to play back media content such that the first playback device plays back the media content in synchrony with the second playback device.
 (i) forming, by the first playback device, the zone with the second playback device; and (ii) configuring the first playback device to receive the media content from the second playback device; and after forming the zone, playing, by the first playback device, the media content in synchrony with the second playback device.


	Further, dependent claims 2-8, 10-14, 16-20 would have been considered obvious and/or apricated as obvious variants by one of ordinary skill in the art at the effective filing date of the instant invention. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 9, 15 rejected under 35 U.S.C. 102a1 as being anticipated by Wachter (WO2014/074089 filed 11/6/12, published 5/15/14 and made of record in the IDS filed 2/22/21, PGPub 20150286360 thereof cited for better clarity of citation in the rejection provided infra) 
Regarding claim 1
Wachter teaches:
A computing device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Wachter: Fig 1A, 1B, 2: computer device 152 and controller 130 operable in concert with processor 136, memory 140, 154) such that the computing device is configured to: 
detect an input received via a control interface of a first playback device, wherein the input indicates a command to form a playback group for synchronous playback of media content that includes the first playback device (Wachter: ¶ 66-76; Figs 3B, 3C, 4B, 4C; 5A-5C: sliding or other user operation upon a control interface of devices such as the pinching of a set of devices onto an active device as shown in Figure 5A-5C); 
determine that a second playback device most recently provided playback of media content from among a plurality of playback devices arranged to provide playback of media content (Wachter: ¶ 66-74, 76-78, 85; Figs 3B, 3C, 4B, 4C, 5A-5C: system determines a current arrangement of playback devices comprising audio currently playing on active audio player or most recently played on a device, the system and/or a user operative of the user interface thereof determines groupings of a particular media player(s) subordinate to a the device with the more recently played back media); and
based on (i) detecting the input and (ii) determining that the second playback device most recently provided playback of media content from among the plurality of playback devices (id. System operates to detect a user input to group devices, determine a most recently played back upon device and group players subordinately to the most recent device to playback media delivered by the most recently played back upon device):
(a) form the playback group including the first playback device and the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as by pinching the media player indicia as indicated in Fig 5B and/or by indicating a party mode), and (b) cause the playback group to play back media content such that the first playback device plays back the media content in synchrony with the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as indicated in figure 5C wherein the device most recently playing a media is the device to which the grouped player(s) subordinate for playback of a media).

Regarding claim 9
Wachter teaches:
A non-transitory computer-readable medium, wherein the non-transitory computer- readable medium is provisioned with program instructions that, when executed by at least one processor, cause a computing device (Wachter: Fig 1A, 1B, 2: computer device 152 and controller 130 operable in concert with processor 136, memory 140, 154) to: 
detect an input received via a control interface of a first playback device, wherein the input indicates a command to form a playback group for synchronous playback of media content that includes the first playback device  (Wachter: ¶ 66-76; Figs 3B, 3C, 4B, 4C; 5A-5C: sliding or other user operation upon a control interface of devices such as the pinching of a set of devices onto an active device as shown in Figure 5A-5C); 
determine that a second playback device most recently provided playback of media content from among a plurality of playback devices arranged to provide playback of media content (Wachter: ¶ 66-74, 76-78, 85; Figs 3B, 3C, 4B, 4C, 5A-5C: system determines a current arrangement of playback devices comprising audio currently playing on active audio player or most recently played on a device, the system and/or a user operative of the user interface thereof determines groupings of a particular media player(s) subordinate to a the device with the more recently played back media); and 
based on (i) detecting the input and (ii) determining that the second playback device most recently provided playback of media content from among the plurality of playback devices (id. System operates to detect a user input to group devices, determine a most recently played back upon device and group players subordinately to the most recent device to playback media delivered by the most recently played back upon device):
 (a) form the playback group including the first playback device and the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as by pinching the media player indicia as indicated in Fig 5B and/or by indicating a party mode), and (b) cause the playback group to play back media content such that the first playback device plays back the media content in synchrony with the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as indicated in figure 5C wherein the device most recently playing a media is the device to which the grouped player(s) subordinate for playback of a media).

Regarding claim 15
Wachter teaches:
A method carried out by a computing device (Wachter: Fig 1A, 1B, 2: computer device 152 and controller 130 operable in concert with processor 136, memory 140, 154), the method comprising: 
detecting an input received via a control interface of a first playback device, wherein the input indicates a command to form a playback group for synchronous playback of media content that includes the first playback device (Wachter: ¶ 66-76; Figs 3B, 3C, 4B, 4C; 5A-5C: sliding or other user operation upon a control interface of devices such as the pinching of a set of devices onto an active device as shown in Figure 5A-5C);
determining that a second playback device most recently provided playback of media content from among a plurality of playback devices arranged to provide playback of media content (Wachter: ¶ 66-74, 76-78, 85; Figs 3B, 3C, 4B, 4C, 5A-5C: system determines a current arrangement of playback devices comprising audio currently playing on active audio player or most recently played on a device, the system and/or a user operative of the user interface thereof determines groupings of a particular media player(s) subordinate to a the device with the more recently played back media); and 
based on (i) detecting the input and (ii) determining that the second playback device most recently provided playback of media content from among the plurality of playback devices (id. System operates to detect a user input to group devices, determine a most recently played back upon device and group players subordinately to the most recent device to playback media delivered by the most recently played back upon device): 
(a) forming the playback group including the first playback device and the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as by pinching the media player indicia as indicated in Fig 5B and/or by indicating a party mode), and (b) causing the playback group to play back media content such that the first playback device plays back the media content in synchrony with the second playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: such as indicated in figure 5C wherein the device most recently playing a media is the device to which the grouped player(s) subordinate for playback of a media).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 10-14, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Wachter as applied to claims 1, 9, 15 supra and further in view of Millington: 20120263318.
Regarding claim 2
Wachter teaches:
The computing device of claim 1, wherein the program instructions that are executable by the at least one processor such that the computing device is configured to cause the playback group to play back media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to cause the first, second, etc. playback device to receive, distribute and playback media content (Wachter: Abstract; ¶ 37-42, etc.: audio players linked in an audio distribution network wherein each/any of the players may deliver and/or receive audio data to/from other among the players particularly). 
Wachter does not teach the explicit use case wherein the system is configured to cause the first playback device to receive media content from the second playback device and play back the received media content. 
In a related field of endeavor Millington teaches a constellation of configurable media players operable for grouping among plural first, second, etc. playback devices wherein each of the playback devices comprising a network interface to receive and transmit audio data (Millington: ¶ 28, 47, Fig 2A) such that stereo channels may be received by a particular playback device; said playback device operable to process retain and playback one of the channels and send a remaining track to an additional player for playback (Millington: ¶ 118-123; Fig 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to augment the peer to peer distribution of audio channels taught by Wachter with the Millington taught processing and forwarding of particular channel information. The average skilled practitioner would have been motivated to do so for the purpose of playing particular media channels on particular players and would have expected predictable results therefrom.

Regarding claim 3
Wachter in view of Millington teaches or suggests:
The computing device of claim 1, wherein: before detecting the input, the second playback device is included in a preexisting playback group; and the program instructions that are executable by the at least one processor such that the computing device is configured to form the playback group including the first playback device and the second playback device comprise program instructions that are executable by the at least one processor such that the computing device is configured to add the first playback device to the preexisting playback group (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: a currently playing, hence most recent, device group comprising a deck and pool in figure 4B has an inactive and thus less recently playing device, such as the porch player in figure 4B, added to the preexisting group); (Millington: ¶ 75-91; Fig 3A, 3B: system configurable by a user interface to allow a plurality of user directed groupings). The claim is considered obvious over Wachter as modified by Millington as addressed in the base claim as it would have been obvious to apply the further teaching of Wachter and Millington to the modified device, method, etc. and the average skilled practitioner would have expected only predictable results therefrom.

Regarding claim 4
Wachter in view of Millington teaches or suggests:
The computing device of claim 1, wherein: 
before detecting the input, the first playback device is included in a first playback group that comprises a third playback device;
the program instructions that are executable by the at least one processor such that the computing device is configured to form the playback group including the first playback device and the second playback device comprise program instructions that are executable by the at least one processor such that the computing device is configured to form a second playback group including the first playback device, the second playback device, and the third playback device; and the program instructions that are executable by the at least one processor such that the computing device is configured to cause the playback group to play back media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to cause the playback group to play back media content such that the first playback device plays back the media content in synchrony with the second playback device and the third playback device (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C: a currently playing, hence most recent, device group comprising a deck and pool in figure 4B has an inactive and thus less recently playing device, such as the porch player in figure 4B, added to the preexisting group); (Millington: ¶ 75-91; Fig 3A, 3B: system configurable by a user interface to allow a plurality of user directed groupings). The claim is considered obvious over Wachter as modified by Millington as addressed in the base claim as it would have been obvious to apply the further teaching of Wachter and Millington to the modified device, method, etc. and the average skilled practitioner would have expected only predictable results therefrom.

Regarding claim 5
Wachter in view of Millington teaches or suggests:
The computing device of claim 4, wherein the program instructions that are executable by the at least one processor such that the computing device is configured to cause the playback group to play back media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to (a) cause the first playback device to play back a first stereo channel of the media content and (b) cause the third playback device to play back a second stereo channel of the media content (Millington: ¶ 36, 61, etc. : devices are grouped such that plyers reproduce particular channels of a media content, act as a stereo pair for delivery of media content, etc.). The claim is considered obvious over Wachter as modified by Millington as addressed in the base claim as it would have been obvious to apply the further teaching of Millington to the modified device, method, etc. and the average skilled practitioner would have expected only predictable results therefrom.

Regarding claim 6
Wachter in view of Millington teaches or suggests:
The computing device of claim 1, wherein: before detecting the input, the first playback device is included in a first playback group that comprises a third playback device; the computing device further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to, before detecting the input, cause the first playback group to play back first media content such that the first playback device plays back the first media content in synchrony with the third playback device; and the program instructions that are executable by the at least one processor such that the computing device is configured to cause the playback group to play back media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to (a) cause the playback group to play back second media content such that the first playback device plays back the second media content in synchrony with the second playback device and (b) cause the third playback device to play back the first media content (Wachter: ¶ 66-74; Figs 3B, 3C, 4B, 4C, 5A-5C, 6A-6C: input operable for removal of a particular playback device from a playback group such as shown in Figure 6B, 6C and subsequent input to group the particular playback device with a different currently playing media device).It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Wachter taught user interface elements to ungroup and regroup particular players such as in the form of a macro command or operation suitable to perform the recited operations based on a single input, Wachter teaches grouped commands, as well as the relevant instruction steps therein and only differs in as much as the recited grouping, which operable and envisaged in the design components, is not disclosed. However the combination of program instructions to generate more complex behavior represented as a series of steps was well known before the filing date and would have comprised an obvious inclusion, further as such a combination would comprise no more than a re-arrangement of parts disclosed the average skilled practitioner would have expected only predictable results therefrom.

Regarding claim 7
Wachter in view of Millington teaches or suggests:
The computing device of claim 1, wherein the computing device is the first playback device. Examiner takes official notice that the integration of a user interface such as the controller of Wachter or Millington with audio player functionality was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of integrating a plurality of playback devices such as cellular phones, networked computers, etc. into a synchronous playback network and would have expected only predictable results therefrom.

Regarding claim 8
Wachter in view of Millington teaches or suggests:
The computing device of claim 1, wherein the input received via the control interface of the first playback device comprises a button press on the control interface of the first playback device. Examiner takes official notice that the scripting of macro instructions to perform complex actions such as the functionality recited was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of incorporating a grouping mode such as the party mode taught by Wachter into a dedicated playback device such as that of Millington and would have expected only predictable results therefrom.


Regarding claim 10, 16 the claims are considered substantially similar to claim 2 and are similarly rejected (please see claim 2 supra)

Regarding claim 11, 17 the claims are considered substantially similar to claim 3 and are similarly rejected (please see claim 3 supra)

Regarding claim 12, 18 the claims are considered substantially similar to claim 4 and are similarly rejected (please see claim 4 supra)

Regarding claim 13, 19 the claims are considered substantially similar to claim 6 and are similarly rejected (please see claim 5 supra)

Regarding claim 14, 20 the claims are considered substantially similar to claim 6 and are similarly rejected (please see claim 6 supra)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654